DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the said abstract is 157 words in length, therein the abstracts exceeds the maximum length prescribed within the guidelines provided within the MPEP.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "predetermined" in claims 9 and 18 renders the claims indefinite.  The term "predetermined" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Any dimension or measurement of the toothbrush could be considered "predetermined" since the specification is silent as to what qualifies or how to determine what a "predetermined" measurement's value will be. Additionally, several other dimensions are described as having "predetermined" values without enumeration as to how to determine them or what the values are. For examination purposes, claim 9 will be interpreted as follows: --...The toothbrush of claim 1, wherein the first cleaning elements have a maximum height to be insertable to a 
there is a minimum distance between the first and second cleaning elements 

The term "band" in claim 12 is a term which renders the claim indefinite.  The term "band" is not defined by the claim, the specification does not provide a standard for ascertaining what form a “band-shape” is, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the specifications, "band" can be considered a group of elements clustered together, forming a curved shape with varying widths along its length as well as forming a curved shape with uniform width along its length. Additionally, the term "band" was used to describe a negative space region, void of mass elements.  For examination purposes, claim 12 will be read as follows: --The toothbrush of claim 1, wherein the first cleaning elements are provided in a [[band-shaped]] region having a width of 2 mm to 4 mm.--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 9, 13, 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Spyra (U.S. Patent No 2,305,461).
Regarding claim 1, Spyra discloses 
A toothbrush (toothbrush: Page 2 column 1, line 12) comprising:
 	a handle (handle: Page 2, column 1, lines 12); 
a head connected to the handle and comprising a first surface (a plate one the handle: claim 1 line 1-2), a distal circumference provided at a front end of the first surface, a proximal circumference provided at a rear end of the first surface, a longitudinal axis, and a lateral axis (see annotated figure below); 
a plurality of first cleaning elements provided at the front end of the first surface along the distal 
circumference of the first surface (see annotated figure below); 
a plurality of second cleaning elements provided at the rear end of the first surface; and a tooth space corresponding to a space provided on the first surface between the first and second cleaning 

    PNG
    media_image1.png
    306
    785
    media_image1.png
    Greyscale

Regarding claim 3, Spyra discloses 
The toothbrush of claim 1, wherein the tooth space is provided in an elliptical shape having the longitudinal axis of the head as a major axis. See annotated drawing below:

    PNG
    media_image2.png
    306
    809
    media_image2.png
    Greyscale

Regarding claim 6, Spyra discloses 
The toothbrush of claim 1, wherein no cleaning elements are provided in a region of the first surface where the tooth space is positioned. See annotated drawing below:

    PNG
    media_image3.png
    306
    809
    media_image3.png
    Greyscale

Regarding claim 9, Spyra discloses
 	The toothbrush of claim 1, wherein the first cleaning elements have a maximum height to be insertable to a 

    PNG
    media_image4.png
    204
    537
    media_image4.png
    Greyscale




The toothbrush of claim 1, wherein the first cleaning elements have an average height equal to or greater than an average height of the second cleaning elements (See Figure 5 of Spyra below).

    PNG
    media_image5.png
    204
    537
    media_image5.png
    Greyscale

Regarding claim 18, Spyra discloses 
The toothbrush of claim 1, wherein there is a minimum distance between the first and second cleaning elements 
    PNG
    media_image6.png
    306
    785
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Spyra (U.S. Patent No 2,305,461) as applied to claims above, in view of Bauer Smiles (found at: https://www.bauersmiles.com/2014/03/tooth-width-length.html/). 
Regarding claim 2, Spyra discloses 
The toothbrush of claim 1, wherein the tooth space. 
 Spyra fails to disclose that the tooth space is provided to accommodate an average-sized molar tooth of people. 
However, Bauer smiles provides dimensions for the average lengths and widths for different dimensions of the main classifications of teeth within the human mouth, including the first, second, and third molars. Since Spyra’s desire was to create a “space so as to substantially surround one tooth”, it 
Regarding claim 4, Spyra discloses 
 The toothbrush of claim 1, wherein the tooth space. 
Spyra fails to disclose that the tooth space has a maximum length of 8mm to 12mm along the longitudinal axis. 
However, Bauer Smiles discloses the crown width fl (faciolingually), which corresponds to the same dimension as Sun’s length along the longitudinal axis, to on average be between 7.7 mm in the first premolar mandibular to 11.5 in the first molar maxillary. 
Spyra as modified discloses that the tooth space should possess a maximum length, but is silent to the specific dimension or a range for the length to fall within.  Again, Spyra fails to explicitly disclose the definite values the length of the tooth space is to range between 8mm to 12mm. The length of tooth space is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the ability for the toothspace to accommodate a molar and not have the bristles displaced in a manner that negatively impacts the ability to clean around the gum-line is directly impacted by the tooth space’s length changing. If the tooth space is too short, then it won’t provide space to accommodate a molar, and the bristles will be displaced and splayed out undesirably. If the tooth space is too long, then there may not be proportionally enough bristles to provide effective cleaning. Therefore, since the general conditions of the claim, i.e. that the tooth space has a range in length, was disclosed in the prior art by Spyra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tooth space disclosed by Spyra having a length between 8mm to 12mm.

Regarding claim 5, Spyra discloses
The toothbrush of claim 1, wherein the tooth space. 
Spyra fails to disclose that the tooth space has a maximum width of 4mm to 7mm along the lateral axis of the head. 
However, Bauer Smiles discloses the crown width md (mesiodistal), which corresponds to the same dimension as Sun’s width along the lateral axis, to on average be between 7.0 mm in the first premolar mandibular to 11.4mm in the first molar mandibular. 
Spyra as modified discloses that the tooth space should possess a maximum width, but is silent to the specific dimension or a range for the width to fall within. Again, Spyra fails to explicitly disclose the definite values the width of the tooth space is to range between 4mm to 7mm. The width of the tooth space is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the ability for the tooth space to accommodate a molar and not have the bristles displaced in a manner that negatively impacts the ability to clean around the gum-line is directly impacted by the tooth space’s width changing. If the tooth space is too thin, then it won’t provide space to accommodate a molar, and the bristles will be displaced and splayed out undesirably. If the tooth space is too wide, then the bristles may surround the tooth but provide too much space and not make contact with the gum-line, preventing effective cleaning. Therefore, since the general conditions of the claim, i.e. that the tooth space has a range in width, was disclosed in the prior art by Spyra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tooth space disclosed by Spyra having a width between 4mm to 7mm.

s 7, 10, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Spyra (U.S. Patent No 2,305,461) as applied to claims above, in view of Solanki (U.S. Patent No 6,314,605), and in further view of Bauer Smiles (found at: https://www.bauersmiles.com/2014/03/tooth-width-length.html/).
Regarding claim 7, Spyra discloses
The toothbrush of claim 1, wherein the tooth space. 
Spyra does not disclose the tooth space “is provided in a region having an area corresponding to 30% to 50% of an area of the first surface”. 
However, Solanki teaches “maximize the benefits of the invention it is necessary that, not only are the tufts spread apart at the base, but also that they do not interfere at the free ends in a way which would impair their individual movement when the brush is use (Solanki column 4 lines 39-43)…In preferred embodiments, the average distance (G) between neighboring tufts in adjacent groups is in range from about 0.15%L/(N-1) to about 0.3*L/(N-1) (Solanki column 5 lines 18-21).” Solanki teaches a relationship that can be explained through an equation for how much of the brush head should have tufts and how much should be without. 
Spyra as modified discloses that the tooth space should possess an area, but is silent to explicitly disclose the definite values that the area of the tooth space is to range between 30% to 50% of the surface area.  The area of tooth space is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that area of the tooth space is has a clear impact amount of the toothbrush head having space for the tooth as well as how much of the toothbrush head has cleaning elements, and thus its area has an impact on the cleaning efficiency of the toothbrush, as well as the toothbrush’s ability to clean along the gum-line. Additionally, the area of the tooth space is constrained by the maximum length and width set forth in previous claims which are developed from the anticipated range of dimensions of the teeth. Teeth dimensions were made known 
Regarding claims 10, 11 and 15, since they too claim “The toothbrush of claim 1, wherein” respectively, “wherein the first cleaning elements are provided in a region having an area corresponding to 10% to 30% of an area of the first surface”, “the first cleaning elements are provided along a circumference corresponding to 20% to 60% of a whole circumference of the first surface”, and “the second cleaning elements are provided in a region having an area corresponding to 40% to 60% of an area of the first surface,” they are similarly 35 U.S.C. 103 as being unpatentable over Spyra (U.S. Patent No 2,305,461) as applied to claims above, in view of Solanki (U.S. Patent No 6,314,605), with the understanding that the percentages given are the result of variable analysis and not inventive to discover the optimum workable range by routine experimentation. See the rejection of claim 7, as the same rejection applies.

Regarding claim 12, Spyra discloses
The toothbrush of claim 1, wherein the tooth space. 
Spyra does not disclose that the first cleaning elements are provided in a [[band-shaped]] region having a width of 2 mm to 4 mm. 
	Spyra does show the cleaning elements arranged as coplanar arcs, but is silent on the dimensions. However, as shown before, Solanki teaches a formula in order for determining the spacing and area density for grouping the tufts of bristles for effective cleaning. 
Additionally, Bauer Smiles provides the information necessary to determine how much of the first surface of the brush head can must be void to provide room for a tooth, and how much can be cleaning elements so that the tooth brush can be effective in its primary purpose.
Spyra as modified fails to explicitly disclose definite values the width of the first cleaning element in a region is to range between 2mm to 4mm.  The width of the first cleaning element in a region is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that area allowed for the tooth space and the percentage of the first surface being cleaning elements is directly impacted by the width of the first cleaning elements in a region changing, and thus it’s directly proportional to value changing. Therefore, since the general conditions of the claim, i.e. that the first cleaning elements in a region has a width, was disclosed in the prior art by Spyra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first cleaning element disclosed by Spyra in a region having a width between 2mm to 4mm.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Spyra (U.S. Patent No 2,305,461) in view of Aoyama (US Patent App. No 2003/0140442).
Regarding claim 8, Spyra discloses
The toothbrush of claim 1, wherein the tooth space.  


    PNG
    media_image7.png
    470
    612
    media_image7.png
    Greyscale

	Spyra and Aoyama are both considered to be analogous to the claimed invention because they are in the same field of dental cleaning toothbrushes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spyra to incorporate the teachings of Aoyama. Doing so enables a toothbrush to cope with different user’s oral conditions (Aoyama abstract). 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Spyra (U.S. Patent No 2,305,461) in view of Bredall et al. (U.S. Patent No 6,006,394).
	Regarding claim 14, Spyra discloses 
	The toothbrush of claim 1, wherein the tooth space. 
Spyra fails to disclose the height of the first cleaning elements gradually reducing from the front end of the surface toward the rear end of the first surface along the longitudinal axis. However, Bredall et al. 
    PNG
    media_image8.png
    353
    848
    media_image8.png
    Greyscale

	Spyra and Bredall et al. are both considered to be analogous to the claimed invention because they are in the same field of dental cleaning toothbrushes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spyra to incorporate the teachings of Bredall et al. Doing so enables superior interproximal and gingival margin cleaning (Bredall column 1 lines 30-33). An angled “toe” region exhibits improved cleaning in areas of the mouth which are difficult to reach with standard toothbrushes (Bredall column 1 lines 36-40). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Spyra (U.S. Patent No 2,305,461) in view of Cavazza (U.S. Patent 4,519,111).
Regarding claim 16, Spyra discloses 
 The toothbrush of claim 1, wherein the tooth space.


    PNG
    media_image9.png
    320
    686
    media_image9.png
    Greyscale

Spyra and Cavazza are both considered to be analogous to the claimed invention because they are in the same field of dental cleaning toothbrushes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spyra to incorporate the teachings of Cavazza. Doing so offers advantages if compared with the convential toothbrushes; for instance, it allows to reach easily the furthest back molars, even in subjects having a narrow oral rima or vestibule which helps remove food deposits from the gingival crevices and remove bacterial plaque, while simultaneously providing a stimulating massage on the gums, all to improve oral health (Cavazza column 1 lines 16-23). 

17 is rejected under 35 U.S.C. 103 as being unpatentable over Spyra (U.S. Patent No 2,305,461) as applied to claim above, and further in view of Vitt et al. (U.S. PG Pub 20110219558).
Regarding claim 17, Spyra discloses
The toothbrush of claim 1, wherein the tooth space.
Spyra fails to disclose the second cleaning element in an elliptical region having the longitudinal axis of the head as the major axis. However, Vitt et al. teaches the second cleaning elements provided in an elliptical region having the longitudinal axis of the head as a major axis (see annotated drawing below).

    PNG
    media_image10.png
    1001
    896
    media_image10.png
    Greyscale

Spyra and Vitt et al. are both considered to be analogous to the claimed invention because they are in the same field of dental cleaning toothbrushes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Casto (U.S. Patent No 2,186,005) teaches a toothbrush with a series of bristle heads and free 
ends confirming to the convexity of the tooth, aligned on the longitudinal axis.
	Clark (U.S. Patent No 4,766,633) teaches a toothbrush with a central row of bristles higher than the bristles on each side.  
	Waguespack (U.S. Patent No 8,533,891) teaches a toothbrush head with a first flexible cleaning element support member positioned at a first end of the head, a second flexible cleaning element support member positioned at a second, free end and an intermediate flexible cleaning element support member. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446.  The examiner can normally be reached on M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.K.H./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723